DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 09/27/2021.
In the instant application, claims 2, 4, 6, 8, 10, 12, 14, 16 and 18-19 are cancelled; Claims 1, 7 and 13 are amended independent claims; Claims 1, 3, 5, 7, 9, 11, 13, 15 and 17 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11, 13, 15 and 17 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method, an electronic device and a non-transitory computer readable storage medium for displaying interactive content. The method includes receiving user operation instruction for a created content, analyzing the user operation instruction; determining interactive content corresponding to the user operation instruction; and displaying the interactive content, where the interactive content is used for indicating preference level of a user to the created content.
Independent claims 1, 7 and 13 when considered as a whole, are allowable over the prior art of record.  
The closest prior art, as previously cited: Pontiff (US 10,616,666) teaches a method for providing a sentiment analysis system that can determine sentiment from an input of a user received from a device. Once the input is received, parsing and analysis can be performed to Stukalov (US 2019/0096113) teach methods and systems that animate a digital graphic associated with a video or other visual media content based on a detected dynamic attribute. Shavit (US 2018/0267674) teaches a method for determining a set of interactive user interface elements, each interactive user interface elements associated with at least one of: a particular feedback or an entity. A media content item created by a first user can be provided, where the media content item includes a subset of the set of interaction interface elements selected by the first user.
However, Pontiff, Stukalov and Shavit do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 7 and 13. For example, the prior arts do not teach of suggest the steps of “wherein said displaying the interactive content comprises: displaying first interactive content when the user operation instruction is a first operation instruction; and displaying second interactive content when the user operation instruction is a second operation instruction; wherein the first operation instruction is different from the second operation instruction, and a preference level indicated by the second interactive content is higher than a preference level indicated by the first interactive content; wherein the method further comprises: adding a first preset weight value to a total weight value of the created content after displaying the first interactive content; adding a second preset weight value to the total weight value of the created content after displaying the second interactive content, wherein the second preset weight value is higher than the first preset weight value; and adding a third preset weight value to the total weight value of the created content after displaying the interactive animation for the second interactive content, wherein the third preset weight value is determined according to a display frequency of the second interactive content.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174